Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action in response to the above identified patent application filed on 02/23/2022.  Claims 1-23 are currently pending and being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Kawasaki et al. (EP 2902708).
In regards to Independent Claim 1, and with particular reference to Figure 2, Kawasaki discloses a hydrogen injection arrangement for injecting hydrogen into a combustion chamber 10 of a combustor 2 of a gas turbine system (refer to title), the hydrogen injection arrangement comprising: an outer conduit 121 having an outlet in fluid communication with the combustion chamber, the outer conduit configured so that a mixture of fuel F1 and air A is passable into the combustion chamber via the outlet of the outer conduit, and an inner hydrogen injection conduit 13 positioned adjacent to the outer conduit, the outer conduit being positioned such that the outlet of the outer conduit is around an outer periphery of an outlet of the inner hydrogen injection conduit that is in fluid communication with the combustion chamber, the inner hydrogen injection conduit configured such that at least one jet of hydrogenF1  is injectable into the combustion chamber via the outlet of the inner hydrogen injection conduit, par 20 teaches fuels F1 and F2 contain hydrogen.
Regarding dependent Claim 10, Kawasaki discloses a gas turbine system (refer to title) comprising: a combustor 2 configured to feed heated gas to a turbine (GT in figure 1); 4208244ZP US a hydrogen injection arrangement connected to the combustor, the hydrogen injection arrangement being the hydrogen injection arrangement of claim 1 (refer to the rejection of claim 1).
In regards to Independent Claim 11, and with particular reference to Figure 2, Kawasaki discloses a method of injecting hydrogen (F1 and/or F2) into a combustion chamber 10 of a combustor 2 of a gas turbine system (refer to title), the method comprising: outputting a mixture of fuel F1 and air A into the combustion chamber 10 via an outlet of an outer conduit 121 in fluid communication with the combustion chamber; injecting at least one jet of hydrogen F1 into the combustion chamber via an outlet of an inner hydrogen injection conduit 13 that is in fluid communication with the combustion chamber, and the outer conduit being positioned such that the outlet of the outer conduit is around an outer periphery of the outlet of the inner hydrogen injection conduit.
Claims 1, 6, 7, 11, 16 and 17 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Koizumi et al. (US 2013/0019584).
In regards to Independent Claim 1, and with particular reference to Figures 1-5, Koizumi discloses a hydrogen injection arrangement for injecting hydrogen (line 3 in par. 36) into a combustion chamber of a combustor 3 of a gas turbine system (refer to title), the hydrogen injection arrangement comprising: an outer conduit 17 having an outlet 17a in fluid communication with the combustion chamber, the outer conduit configured so that a mixture of fuel 201 and air 102a is passable into the combustion chamber via the outlet of the outer conduit, and an inner hydrogen injection conduit 15/16 positioned adjacent to the outer conduit, the outer conduit being positioned such that the outlet of the outer conduit is around an outer periphery of an outlet of the inner hydrogen injection conduit that is in fluid communication with the combustion chamber, the inner hydrogen injection conduit configured such that at least one jet of hydrogen (line 3 in par. 36 teaches fuel contains hydrogen) is injectable into the combustion chamber via the outlet of the inner hydrogen injection conduit.
Regarding dependent Claim 6, Koizumi discloses wherein the outlet of the inner hydrogen injection conduit includes a nozzle with at least one central orifice 20a to form at least one central jet of hydrogen to inject hydrogen into the combustion chamber and multiple outer orifices 17a to form multiple non-central jets of hydrogen to inject hydrogen into the combustion chamber.
Regarding dependent Claim 7, Koizumi discloses wherein the outer orifices 17a are configured so that each of the non-central jets of hydrogen is output in a flow direction that flows at an angle to a flow direction of the at least one central jet of hydrogen, the angle being greater than 0° and less than 90°  or greater than 15° and less than 60° (the fuel-air mixture discharge via ports 17a comes out at an angle greater than 0 and less than 90 degrees as shown in figures 1, 2, 4).
In regards to Independent Claim 11, and with particular reference to Figures 1-5, Koizumi discloses a method of injecting hydrogen (line 3 in par. 36 teaches fuel contains hydrogen) into a combustion chamber of a combustor 3 of a gas turbine system (refer to title), the method comprising: outputting a mixture of fuel 201 and air 102a into the combustion chamber via an outlet of an outer conduit in fluid communication with the combustion chamber; injecting at least one jet of hydrogen (line 3 in par. 36 teaches fuel contains hydrogen) into the combustion chamber via an outlet of an inner hydrogen injection conduit 15/16 that is in fluid communication with the combustion chamber, and the outer conduit being positioned such that the outlet of the outer conduit is around an outer periphery of the outlet of the inner hydrogen injection conduit.
Regarding dependent Claim 16, Koizumi discloses wherein the at least one jet of hydrogen is at least one central jet of hydrogen and the outlet of the inner hydrogen injection conduit includes a nozzle with at least one central orifice 20a to form the at least one central jet of hydrogen to inject hydrogen into the combustion chamber and multiple outer orifices 17a to form multiple non-central jets of hydrogen to inject hydrogen into the combustion chamber, the method also comprising: injecting the non-central jets of hydrogen into the combustion chamber via the outer orifices of the nozzle.
Regarding dependent Claim 17, Koizumi discloses wherein the outer orifices 17a are configured so that each of the non- central jets of hydrogen are output in a flow direction that flows at an angle to a flow direction of the at least one central jet of hydrogen, the angle being greater than 0°  and less than 90°  or greater than 15°  and less than 60° (the fuel-air mixture discharge via ports 17a comes out at an angle greater than 0 and less than 90 degrees as shown in figures 1, 2, 4).

Claims 1, 4, 11 and 14 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by D’Agostini et al. (US 2017/0198905).
For independent claims 1 and 11, the recited limitation of “…of a gas turbine system” is read as intended use by the examiner and is given little patentable weight. (see MPEP 2111.02(II)).  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

In regards to Independent Claim 1, and with particular reference to Figures 1, 2A, D’Agostini discloses a hydrogen injection arrangement for injecting hydrogen (lines 1-3 in par. 72; lines 1-2 in par. 76) into a combustion chamber (downstream of the burner 100) of a combustor of a gas turbine system (turbine is only preamble), the hydrogen injection arrangement comprising: an outer conduit 120 having an outlet in fluid communication with the combustion chamber, the outer conduit configured so that a mixture of fuel and air is passable into the combustion chamber via the outlet of the outer conduit (par. 72 teaches fuel and oxidizer), and an inner hydrogen injection conduit 110 positioned adjacent to the outer conduit, the outer conduit being positioned such that the outlet of the outer conduit is around an outer periphery of an outlet of the inner hydrogen injection conduit that is in fluid communication with the combustion chamber, the inner hydrogen injection conduit configured such that at least one jet of hydrogen is injectable into the combustion chamber via the outlet of the inner hydrogen injection conduit.
Regarding dependent Claim 4, D’Agostini discloses wherein the outlet of the inner hydrogen injection conduit 110 is a single orifice (see figure 1) and the inner hydrogen injection conduit has at least one cavity 104 upstream of the single orifice.
In regards to Independent Claim 11, and with particular reference to Figures 1, 2A, D’Agostini discloses  a method of injecting hydrogen (lines 1-3 in par. 72; lines 1-2 in par. 76) into a combustion chamber (downstream of the burner 100) of a combustor of a gas turbine system (turbine is preamble only), the method comprising: outputting a mixture of fuel and air (par. 72 teaches fuel and oxidizer) into the combustion chamber via an outlet of an outer conduit 120 in fluid communication with the combustion chamber; injecting at least one jet of hydrogen into the combustion chamber via an outlet of an inner hydrogen injection conduit 110 that is in fluid communication with the combustion chamber, and the outer conduit being positioned such that the outlet of the outer conduit is around an outer periphery of the outlet of the inner hydrogen injection conduit.
Regarding dependent Claim 14, D’Agostini discloses wherein the outlet of the inner hydrogen injection conduit 110 is a single orifice (see figure 1) and the inner hydrogen injection conduit has at least one cavity 104 upstream of the single orifice.
Claims 1, 4, 6, 8, 9, 11, 14, 16, 18 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Anderson et al. (EP 0918093).
For independent claims 1 and 11, the recited limitation of “…of a gas turbine system” is read as intended use by the examiner and is given little patentable weight. (see MPEP 2111.02(II)).  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

In regards to Independent Claim 1, and with particular reference to Figures 1 and 2, Anderson discloses a hydrogen injection arrangement for injecting hydrogen (par. 13 and 14 teach hydrogen fuel) into a combustion chamber 6 of a combustor of a gas turbine system (turbine is only preamble), the hydrogen injection arrangement comprising: an outer conduit (7 and/or 8) having an outlet in fluid communication with the combustion chamber, the outer conduit configured so that a mixture of fuel and air is passable into the combustion chamber via the outlet of the outer conduit (par. 14 teaches fuel and oxidizer), and an inner hydrogen injection conduit 3 positioned adjacent to the outer conduit, the outer conduit being positioned such that the outlet of the outer conduit is around an outer periphery of an outlet of the inner hydrogen injection conduit that is in fluid communication with the combustion chamber, the inner hydrogen injection conduit configured such that at least one jet of hydrogen is injectable into the combustion chamber via the outlet of the inner hydrogen injection conduit.
Regarding dependent Claim 4, Anderson discloses wherein the outlet of the inner hydrogen injection conduit 3 is a single orifice (see figure 1) and the inner hydrogen injection conduit has at least one cavity 3 upstream of the single orifice.
Regarding dependent Claim 6, Anderson discloses wherein the outlet of the inner hydrogen injection conduit 2 includes a nozzle with at least one central orifice to form at least one central jet of hydrogen to inject hydrogen into the combustion chamber and multiple outer orifices (the outlets of 7 and 8) to form multiple non-central jets of hydrogen to inject hydrogen into the combustion chamber.
Regarding dependent Claim 8, Anderson discloses wherein the at least one central orifice is configured to form the at least one central jet of hydrogen so the at least one central jet of hydrogen has a velocity of at least 100 m/s and the outer orifices are configured to form the non- central jets of hydrogen to have velocities that are at least 100 m/s (par. 18 teaches velocities of 1000 feet per second which is greater than 100m/s).
Regarding dependent Claim 9, Anderson discloses wherein the outlet of the inner hydrogen injection conduit is a single orifice configured to inject the hydrogen as a jet of hydrogen that has a velocity of at least 100 m/s (par. 18 teaches velocities of 1000 feet per second which is greater than 100m/s).
In regards to Independent Claim 11, and with particular reference to Figures 1 and 2, Anderson discloses a method of injecting hydrogen (par. 13 and 14 teach hydrogen fuel) into a combustion chamber 6 of a combustor of a gas turbine system (turbine is preamble only), the method comprising: outputting a mixture of fuel and air (par. 14 teaches fuel and oxidizer) into the combustion chamber via an outlet of an outer conduit (7 and /or 8) in fluid communication with the combustion chamber; injecting at least one jet of hydrogen into the combustion chamber via an outlet of an inner hydrogen injection conduit 3 that is in fluid communication with the combustion chamber, and the outer conduit being positioned such that the outlet of the outer conduit is around an outer periphery of the outlet of the inner hydrogen injection conduit.
Regarding dependent Claim 14, Anderson discloses wherein the outlet of the inner hydrogen injection conduit 3 is a single orifice (see figure 1) and the inner hydrogen injection conduit has at least one cavity 3 upstream of the single orifice.
Regarding dependent Claim 16, Anderson discloses wherein the outlet of the inner hydrogen injection conduit 2 includes a nozzle with at least one central orifice to form at least one central jet of hydrogen to inject hydrogen into the combustion chamber and multiple outer orifices (the outlets of 7 and 8) to form multiple non-central jets of hydrogen to inject hydrogen into the combustion chamber.
Regarding dependent Claim 18, Anderson discloses wherein the at least one central jet of hydrogen has a velocity of at least 100 m/s and each of the non-central jets of hydrogen have a velocity that is at least 100 m/s. (par. 18 teaches velocities of 1000 feet per second which is greater than 100m/s).
Regarding dependent Claim 19, Anderson discloses wherein the at least one jet of hydrogen has a velocity of at least 100 m/s. (par. 18 teaches velocities of 1000 feet per second which is greater than 100m/s).

Allowable Subject Matter
Claims 2, 3, 5, 12, 13, 15 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William H Rodriguez/Primary Examiner, Art Unit 3741